Judgment of the Appellate Division and that of the Trial Term reversed, and a new trial granted, with costs to abide the event, on the ground that there was error in excluding testimony as to the cost of other pictures claimed to be the property of the plaintiff and that if such testimony had been admitted, there would have been a question of fact for the jury as to a fraudulent overvaluation of the subject of the policy; no opinion. (See N.Y. 580.)
Concur: CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ.